The motion for stay is granted. The defendants and the University of Rhode Island are, in accordance with the order of this court dated 12 October 1979, permitted to proceed with its scheduled disciplinary proceedings in its normal fashion. The defendants and the University of Rhode Island are further permitted to carry out any appropriate action called for pursuant to any hearing that may be held in accordance with the University’s disciplinary proceedings subject to judicial review. A stenographic record may be made of the proceedings by the plaintiffs provided that a copy be made available to the University at its expense if desired and further provided that such transcripts shall be held by both parties subject to further order of a court of competent jurisdiction prior to public dissemination.